UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7972



WALTER R. GLADDEN,

                                           Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden; UNITED STATES PAROLE
COMMISSION,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-75-1)


Submitted:   June 30, 2005                 Decided:   July 25, 2005


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter R. Gladden, Appellant Pro Se. Anita Claire Snyder, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Walter R. Gladden, a District of Columbia prisoner housed

in a federal institution in Virginia, seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2241

(2000).     The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of    appealability.               28    U.S.C.

§ 2253(c)(1) (2000); see Madley v. United States Parole Comm’n, 278

F.3d 1306, 1310 (D.C. Cir. 2002) (reasoning that District of

Columbia court is a “state” court for purposes of § 2253(c), and

while a parole determination claim does not attack the original

conviction       or   sentence,     it    nevertheless        “arises      out      of”       the

original state process).            A certificate of appealability will not

issue     absent      “a   substantial       showing         of    the    denial         of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that     the    district       court’s         assessment        of        his

constitutional        claims      is     debatable      or    wrong      and     that         any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Gladden has not made the

requisite     showing.         Accordingly,        we    deny      a     certificate           of

appealability and dismiss the appeal.                        We dispense with oral


                                          - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -